Citation Nr: 0617394	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis 
with headaches, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from October 1984 to October 
2000 with 4 years of prior active duty service.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

As noted in the prior Remand, at the November 2003 personal 
hearing, the veteran presented testimony regarding an 
increased rating for degenerative disc disease of the 
cervical spine.  The Board construes this as a claim for an 
increased rating for degenerative disc disease of the 
cervical spine.  This is referred to the RO for appropriate 
action. 


FINDING OF FACT

The veteran's sinusitis is manifested by subjective 
complaints of headaches along with drainage, and the need for 
medication; with no objective evidence of symptoms of 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment, or; 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSION OF LAW

The criteria for a evaluation in excess of 10 percent for 
chronic sinusitis with headaches have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.97 Part 
4, Diagnostic Code 6513 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of several 
letters sent to the veteran in April 2002 and October 2004.  
The content of the notices provided fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
Further, VA examination has been conducted.  The veteran also 
provided testimony at a personal hearing.  

Based on inservice treatment, a February 2000 rating decision 
granted service connection for chronic sinusitis with 
headaches.  This disability is currently assigned a 10 
percent evaluation under Diagnostic Code 6513.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note following 
this section provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

In considering the criteria, the evidence does not show that 
he would meet the requirement of three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment.  A VA examination was conducted in June 2002.  The 
veteran complained of constant nasal congestion.  He reported 
that he used Afrin twice daily, which brought moderate 
relief.  He did not take oral medication for his sinus 
condition and had not taken antibiotics for the previous two 
years.  He denied headaches associated with his sinus.  On 
examination there was slight nasal erythema and congestion 
but was otherwise unremarkable.  The diagnoses included 
vasomotor rhinitis and chronic bronchitis, alleged, presently 
asymptomatic with normal examination.  

At a personal hearing that was held before the undersigned 
Veterans Law Judge in November 2003, the veteran reported his 
symptoms that included intermittent congestion and pain 
around his eyes.  He indicated that he did not take 
decongestants orally because they made him drowsy.  He 
reported that he was receiving private medical care for his 
sinusitis.  He also indicated that he had received 
antibiotics from his private physician within 5 or 6 months 
previously.  The veteran was advised to obtain the recent 
treatment records and to submit those documents to the Board.  

The medical evidence shows that during this period of time, 
the veteran's sinusitis was manifested by mild or occasional 
symptoms.  Private medical records that date between 2001 and 
2005 relate that the veteran received sinus treatment on 
occasion.  He was treated for sinusitis in February 2001, 
December 2002, and October 2004.  Endoscopy was performed in 
December 2003.  There was a deviated nasal septum and 
hypertrophy of the right inferior turbinate.  Secretions were 
clear.  While these records show that he received medication 
including antibiotics on occasion for his sinusitis, the 
objective evidence does not show that he received prolonged 
treatment as defined by the VA.  Nor does the evidence show 
that the sinus condition has ever been described as 
incapacitating.  

Further, it has not been shown that he has more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge, or 
crusting.  A review of the record does not show that these 
symptoms have been attributed to his sinusitis.  Therefore, 
based on review of the record, the Board finds that the 
evidence does not provide a basis for a higher evaluation.


ORDER

An increased rating for chronic sinusitis with headaches is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


